Citation Nr: 1608937	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-49 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of head trauma, to include memory loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

On a December 2009 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge. He was scheduled for a hearing in January 2012, but failed to report. However, in January 2012 the Veteran requested that his hearing be rescheduled. In June 2013, the Board remanded this appeal to afford the Veteran his requested hearing. As a result, the RO rescheduled the hearing for December 2013, and the Veteran failed to appear. As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

Because the RO scheduled the Veteran for a video conference, with proper notice sent to the Veteran, as directed by the June 2013 remand, the Board finds that there has been substantial compliance with its prior remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

Since the issuance of the statement of the case (SOC) in November 2009, the Veteran has submitted written lay statements dated December 2009 and January 2010. Because these statements are duplicative to the issue on appeal, the issuance of a supplemental SOC (SSOC) reviewing the evidence is not required. 38 C.F.R. 
§ 19.31. Therefore, the Board finds that the evidence is appropriately before the Board. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. A September 2002 rating declined to reopen a claim for service connection for residuals of head trauma, to include memory loss. The Veteran was notified of his appellate rights, but did not perfect an appeal.

2. Evidence received since the September 2002 decision includes evidence that is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claims for service connection for residuals of head trauma, to include memory loss, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The September 2002 denial to reopen a claim for service connection for residuals of head trauma, to include memory loss, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of head trauma, to include memory loss. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter from VA dated September 2008 notified the Veteran of how to substantiate a service connection claim. The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned. The September 2008 letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence). Therefore, the duty to notify is satisfied. See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). Here, the Veteran's service treatment records and private treatment records are in the claims file. He has not identified any other records or evidence that remains outstanding. Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied. See 38 C.F.R. § 3.159(c) (2015).

The Board notes that a VA examination was not provided in connection with the claim on appeal; however, the Board finds that one is not necessary in this case.  Particularly, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without first the submission or receipt of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii). 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). As discussed in the Introduction, there is no indication that the Veteran was denied due process, for he was given sufficient notice of his rescheduled, December 2013, hearing. As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request was deemed withdrawn, and the Board can properly adjudicate the appellant's claim based on the current record. 38 C.F.R. § 20.704(d) (2015).

Last, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.



II. New and Material Evidence and Entitlement to Service Connection for Residuals of Head Trauma, to Include Memory Loss

The Veteran seeks service connection for residuals of head trauma, to include memory loss, due to an incident in-service where he contends that he received a severe blow to his head via a barrel of the rifle of a guard. A May 1995 rating decision denied service connection for a head injury, trauma, on the basis that there is no record of head injury, trauma, in service. This rating decision was not timely appealed, and the May 1995 rating decision became final. 38 U.S.C.A. § 7105(c) (West 1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In a November 1999 rating decision, the RO denied service connection for chronic neuromusculoskeletal pain, headaches with pain and cervical pain, which is categorized as a separate claim from the Veteran's previously denied claim for head injury, trauma. 

In May 2001 and April 2002, the Veteran submitted lay statements explaining his in-service head injury and associated memory loss. In September 2002, the RO issued a rating decision denying the reopening of the May 1995 rating decision because the evidence submitted is not new and material. The Veteran filed a notice of disagreement in September 2003, and a statement of the case was issued in January 2004.  However, the Veteran did not file a VA Form 9 (substantive appeal) to perfect his appeal. Therefore, the September 2002 rating decision was not timely appealed, and the September 2002 rating decision became the last final decision. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2008, the Veteran submitted a written lay statement explaining the incident in-service, his memory loss, and his lack of dreams while sleeping, which was accepted as a claim for benefits. The Veteran's current claim for entitlement to service connection is based upon the same factual basis as his claim for entitlement to service connection which was denied in the September 2002 rating decision. As such, it is appropriate for the Board to consider the current claims as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 

The Board finds that since the September 2002 rating decision, the Veteran has not filed any new and material evidence that warrants the reopening of the claim. VA treatment records dated from January 2000 to November 2006, and written lay statements from the Veteran dated October 2004, July 2008, October 2008, December 2009, and January 2010, have been added to the record. The Board finds that the VA treatment records and lay statements, while new, contain information that is entirely duplicative of the information previously of record.  As such, any additional information contained in these records is not material to the issue on appeal. 

The Board notes that the majority of the additional VA treatment records is not relevant to the issue on appeal, with most of the records noting the Veteran's vitals, general health, and unrelated urinary condition. Similarly, the lay statements added to the record contain unrelated statements regarding the Veteran's personal struggles with marriage and finances.

Of the additional evidence, the relevant parts are redundant in nature. The relevant part of the additional VA treatment records notes the history as reported by the patient as "struck left upper skull with rifle barrel in 1967." Likewise, the Veteran's additional lay statements explain that he was hit on the head with the barrel of a metal rifle while serving in Vietnam, and that he was treated and stationed at the 67th Evac Hospital. The Veteran also complains of memory loss and lack of dreams in his most recent lay statements. While these VA treatment records and written statements are new in that they were not previously submitted for consideration by the AOJ, they are not material in that they do not contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). Written statements of record prior to the September 2002 decision are dated November 1999, May 2001, and March 2002, and state that he was hit in the head with a rifle while serving in Vietnam. Specifically, the statement written in May 2001 states that he has memory loss as a result of the injury, and the April 2002 statement states that he was stationed at the 67th Evac Hospital. Therefore, the Board finds that the additional evidence of record simply repeats the Veteran's experience in service, stating that he experienced a head injury from a rifle in Vietnam. 

Furthermore, the Board notes that the additional October 2003 VA treatment record shows a provisional diagnosis of optic nerve atrophy with questionable traumatic or compressive etiology. While new, the provisional diagnosis is of an eye problem, which is not material because the Veteran does not complain or make note of a current eye problem in any of his statements. Instead, the Board finds that the VA treatment records are not sufficient to reopen the claim. In fact, the record continues to lack evidence of an in-service head injury. No buddy or lay statements, besides that of the Veteran himself, have been added to the record to corroborate what the Veteran had already reported. No additional service treatment records have been found. Therefore, after careful review of the file, the Board finds that the evidence added to the record is cumulative and redundant of the evidence already of record. 

For these reasons, the Board finds that the additional evidence submitted since the September 2002 RO decision does not offer any new and material information showing that the Veteran's residual head trauma, to include memory loss, was due to service. Therefore, the application to reopen the last final rating decision that declined to reopen the Veteran's claim for service connection for residual head trauma, to include memory loss, is denied. 38 C.F.R. § 3.156. 


ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a head injury, to include headaches, has not been received, and the claim to reopen is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


